DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a stage having “a base embedded with an adsorption electrode therein; a focus ring provided above the adsorption electrode and adsorbed and held on the base; and a deposit control ring provided radially inside the focus ring on the base, and wherein a gap is formed between the focus ring and the deposit control ring in a radial direction to separate the focus ring and the deposit control ring, , and at least a contact surface of the deposit control ring or a contact surface of the base is surface-treated such that a contact thermal resistance between the deposit control ring and the base becomes larger than a contact thermal resistance between the focus ring and the base. ” (claim 1) or a plasma processing apparatus having, inter alia, “a stage includes: a base embedded with an adsorption electrode therein; a focus ring provided above the adsorption electrode and adsorbed and held on the base; and a deposit control ring provided radially inside the focus ring on the base, and wherein a gap is formed between the focus ring and the deposit control ring in a radial direction to separate the focus ring and the deposit control ring.” (claim 18). The remaining claims 2-9 and 11-17 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1-9 and 11-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koshimizu et al., Pub. No. 2008/0236749; Tomioka et al., Pun. No. 2017/0066103; Kitabata et al., Patent No. 9,427,913; Sasaki, Pun. No. 2019/0019716.
None of the above documents discloses the stage including a base embedded with an adsorption electrode therein; a focus ring provided above the adsorption electrode and adsorbed and held on the base; and a deposit control ring provided radially inside the focus ring on the base, and wherein a gap is formed between the focus ring and the deposit control ring in a radial direction to separate the focus ring and the deposit control ring.
                                                    
                                                    Correspondence
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844